Citation Nr: 0016492	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder secondary to service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By decision dated August 27, 1999, the Board granted the 
appeal seeking an increase to 30 percent for the schedular 
rating assigned the appellant's service-connected asbestosis.  
The record before the Board at that time also reflected a 
statement of the case issued in February 1999 concerning the 
issue which appears on the cover page above, but no timely 
substantive appeal on this issue was included in the record 
in August 1999.  However, unbeknownst to the Board, a timely 
substantive appeal on this issue had been filed at the RO by 
the appellant in February 1999.  Accordingly, this appeal has 
been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The evidence establishes that the appellant has a generalized 
anxiety disorder which is proximately due to service-
connected asbestosis.  


CONCLUSION OF LAW

Entitlement to service connection for a generalized anxiety 
disorder secondary to the service-connected asbestosis is 
established.  38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is neither contended by the appellant, nor shown by the 
evidence of record, that a generalized anxiety disorder was 
present at any time during service or for many years 
afterward.  

However, service connection may be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  In this 
case, the appellant has already established his entitlement 
to service connection for asbestosis, currently rated 
30 percent disabling.  

VA outpatient treatment records dating from the early 1990s 
often reflect a diagnosis of generalized anxiety disorder 
secondary to asbestosis.  In November 1998, a VA psychiatrist 
noted that the appellant reported having anxiety attacks 
whenever he became short of breath due to his lung disease, 
15-to-20 times in a month.  The relevant Axis I diagnosis on 
this psychiatric examination of the appellant was of a 
generalized anxiety disorder secondary to a lung condition.  

The RO has denied this claim on the basis that the 
appellant's shortness of breath is associated with 
nonservice-connected chronic obstructive pulmonary disease 
(COPD or emphysema), not his current service-connected 
asbestosis.  However, in so doing, the RO has cited to no 
specific medical evidence to support this medical judgment, 
thereby raising the specter of an apparent violation of the 
holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA 
may consider only independent medical evidence to support its 
findings).  The possibility that the RO may have substituted 
its own medical judgment for independent medical evidence on 
this question cannot be dismissed in this instance.  

In granting the increase to 30 percent for the schedular 
disability rating for asbestosis, the Board stated at page 12 
of its August 27, 1999 decision that:  

...while service connection for COPD and emphysema is 
not in effect, it is extremely difficult and 
virtually impossible to distinguish between 
impairment attributable to the veteran's asbestosis 
and impairment attributable to the veteran's 
nonservice-connected emphysema, ....  

The Board went on to find in that August 1999 decision that 
the service-connected asbestosis was productive of moderate 
impairment, which also contradicts the Rating Decision by the 
RO which denied the present claim.  

Accordingly, based on a review of the evidence, taken as a 
whole, the Board concludes that it establishes the 
appellant's entitlement to service connection for a 
generalized anxiety disorder as secondary to the service-
connected asbestosis.  


ORDER

The appeal is granted.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

